                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

RAED A. KATTOM                                                             PLAINTIFF

V.                            CASE NO. 4:18-cv-832-JM-BD

RUSSELL JACKSON, et al.                                                 DEFENDANTS
                                           ORDER
ġ
       The Court has received a Recommendation from Magistrate Judge Beth Deere to

grant summary judgment on some, but not all, claims. The parties have not filed

objections. After careful review of the Recommendation, the Court concludes that the

Recommendation should be, and hereby is, approved and adopted as this Court’s findings

in all respects.

       Defendants’ motion for summary judgment (#93) is GRANTED, in part, and

DENIED, in part. Defendants Johnson and Simms and all official-capacity claims are

DISMISSED from this lawsuit. The excessive-force claim against Defendant Jackson in

his individual capacity will be set for trial.

       IT IS SO ORDERED, this 25th day of March, 2020.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
